                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

DERRICK SCOTT (#126372)
                                                                                        CIVIL ACTION
VERSUS
                                                                                        NO. 19-642-SDD-RLB
DARREL VANNOY, ET AL.
                                                      ORDER

         This matter comes before the Court on the plaintiff’s Complaint (R. Doc. 1).

         The pro se plaintiff, an inmate incarcerated at Louisiana State Penitentiary (“LSP”),

Angola, Louisiana, filed this action pursuant to 42 U.S.C. § 1983 against Warden Vannoy and

other prison officials alleging that the defendants have been deliberately indifferent to his health

and safety by intentionally placing him in a living area with three inmates who are on the

plaintiff’s enemy list.

         The plaintiff has not paid the required filing fee and the statute applicable to the granting

by federal courts of in forma pauperis status to inmates in civil proceedings makes clear that the

plaintiff is not entitled to proceed as a pauper in this case. 28 U.S.C. § 1915(g) provides:

                  In no event shall a prisoner bring a civil action or appeal a judgment in a civil
                  action or proceeding under this section if the prisoner has, on 3 or more prior
                  occasions, while incarcerated or detained in any facility, brought an action or
                  appeal in a court of the United States that was dismissed on the grounds that it is
                  frivolous, malicious, or fails to state a claim upon which relief may be granted,
                  unless the prisoner is under imminent danger of serious physical injury.

         A review of the records of this Court reflects that the plaintiff has, on three or more prior

occasions while incarcerated, brought actions or appeals in the federal court that have been

dismissed as frivolous, malicious, or for failure to state a claim. 1


1 Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, Derrick Scott v. James M. LeBlanc, et al., Civil Action No. 12-0239-
BAJ-SCR (M.D., La.), Derrick Scott v. Burl Cain, Civil Action No. 12-0412-JJB-DLD (M.D., La.), and Derrick
Scott v. Officer Haney, et al., Civil Action No. 12-0439-JJB-DLD (M.D., La.). The first two referenced cases were
dismissed because the plaintiff’s Complaints made clear that he had failed to exhaust administrative remedies as
mandated by 42 U.S.C. § 1997e, and the United States Court of Appeals for the Fifth Circuit has concluded that the
         An inmate who has had three prior “strikes,” but nonetheless wishes to commence a new

civil action in forma pauperis, must show that he was under imminent danger at the time of

filing; the exception does not provide a basis to avoid application of the three-strikes rule based

on allegations of past harm. Banos v. O'Guin, 144 F.3d 883, 884–885 (5th Cir. 1998). An

inmate who claims the benefit of this exception must also show that the danger faced rises to the

level of exposure to a “serious physical injury.” 28 U.S.C. § 1915(g). The imminent danger

claimed by the inmate, moreover, must be real, and not merely speculative or hypothetical.

Davis v. Stephens, No. 14–10808, 2015 WL 110445 (5th Cir. Jan. 8, 2015) (allegation that

plaintiff might be seriously injured at an indefinite point in the future because he has been

required to wear shoes that are the wrong size and are damaged is insufficient to establish that he

was in imminent danger of serious physical injury at the relevant times).

         The plaintiff asserts that he was under imminent danger at the time of the filing of his

Complaint because unspecified officials told him that they were going to let his enemies do their

dirty work for them, and his unnamed enemies have threatened to harm him at the first

opportunity. Even construing the plaintiff’s allegations liberally, the facts relied upon by

plaintiff do not establish that he was under imminent danger of serious physical injury when he

filed his Complaint.

         At least one court has granted pauper status based on imminent danger due to placement

near inmate enemies; however, the plaintiff has not made a similar showing as the inmate

plaintiff in that case. In Ashley v. Dilworth, 147 F.3d 715 (8th Cir. 1998) the plaintiff first



dismissal of an action for failure to state a claim is appropriate when it is clear from the face of a plaintiff’s
Complaint that he has not exhausted administrative remedies. See Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir.
2007). In addition, such dismissals may be treated as “strikes” within the context of 28 U.S.C. § 1915(g). See
Emmett v. Ebner, 423 Fed. Appx. 492 (5th Cir. 2011); Martinez v. Bus Driver, 344 Fed. Appx. 46 (5th Cir. 2009);
Johnson v. Kukua, 342 Fed. Appx. 933 (5th Cir. 2009). Finally, the Court hereby takes judicial notice of
proceedings before this Court in Derrick Scott v. Trish Foster, et al., Civil Action No. 13-0665-JJB-RLB (M.D.
La.), wherein both this Court and the Fifth Circuit Court of Appeals found that the plaintiff had accumulated three
strikes.
notified the defendants that he was being placed near inmates on his enemy list in 1993. In June

of 1996, the defendants threatened to transfer him near an enemy and intended for him to be

harmed. The next month he was actually placed near his enemy and was attacked with a

sharpened screwdriver. The plaintiff again notified the defendants in May of 1997 that he was

placed near listed enemies, and the following month he was attacked by the same enemy with a

butcher knife. The plaintiff’s allegations were supported with documentary evidence and his

complaint was filed shortly after the last attack. Under these circumstances, the court concluded

that Ashley met the imminent danger exception.

        The plaintiff herein has not made a similar showing. Furthermore, the plaintiff’s

allegations of future harm do not suffice to show imminent danger of serious physical injury.

See Davis v. Stephens, No. 14–10808, 2015 WL 110445 (5th Cir. Jan. 8, 2015). Moreover, the

possibility of serious injury at some indefinite point in the future does not constitute the type of

emergency envisioned in the exception for imminent danger. See Heimerman v. Litscher, 337

F.3d 781, 782 (7th Cir. 2003) (holding that “the exception refers to a ‘genuine emergency’ where

‘time is pressing.’”)

        The limited exception provided in subsection (g) for imminent danger of serious physical

injury operates as a safety valve to ensure that, despite the filing of frivolous lawsuits in the past,

an abusive inmate facing future imminent serious physical injury by prison officials will still be

able to pursue a judicial remedy to prevent such injury. Here, the plaintiff fails to show that his

circumstances warrant an exception to be made. Notably, the instant ruling does not prohibit the

plaintiff from pursuing his claims in federal court; it only denies him the privilege of proceeding

without the payment of filing fees. Accordingly, because the plaintiff is barred from proceeding

in forma pauperis in this case, he is required to pay the full amount of the Court’s filing fee.

Accordingly,
       IT IS ORDERED that the plaintiff is granted twenty-one (21) days from the date of this

Order within which to pay $400.00, the full amount of the Court’s filing fee. The filing fee must

be paid in full in a single payment. No partial payments will be accepted. Failure to pay the

Court’s filing fee within 21 days shall result in the dismissal of the plaintiff’s action without

further notice from the Court.

       Signed in Baton Rouge, Louisiana, on October 18, 2019.




                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
